DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed on 04/01/2022 from which Claims 1-10, 13-17, 19-20, 22 and 24-25 are pending of which Claims 1-7 are withdrawn, and of which Claims 8-10, 13-17, 19-20, 22, and 24-25 are amended.  Claims 11-12, 18, 21 and 23 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' responses filed 4/01/2022.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8-10, 13-17 and 19-20, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled “Ultrathin Coating of Plasma Polymer of Methane Applied on The Surface of Silicone Contact Lenses, Chung-Peng Ho and H. Yasuda, Journal of Biomedical Materials Research, Vol. 22, 919-937 (1988), John Wiley & Sons, Inc. (hereinafter “Ho”) evidenced by: 1) Silicone Hawley’s condensed Chemical Dictionary (2007) (hereinafter “Hawley”); 2) U.S. 5,789,461, Nicolson et al (hereinafter “Nicolson”); 3) the article entitled “Polymeric Materials for Contact Lenses”, J. Singh and K. K. Agrawal, Journal of Macromolecular Science, Part C - Reviews in Macromolecular Chemistry and Physics/ J. Macromol. Sci., C32 (3&4), 521-534 (1992) (hereinafter “Singh”) in view of U.S.2007/0109495, Back et al. (hereinafter “Back”).  
Regarding Claims 8-10, 13-17 and 19-20 and 22 Ho discloses in the entire document particularly in the title and for an utrathin coating of plasma polymer of methane applied on the surface of silicone contact lenses where silicone rubber has great advantages as a contact lens material because of its very high oxygen permeability, softness, and excellent mechanical strength and durability {reading on soft contact lens and soft contact lens material of the pending claims}.  From Ho the practical application of silicon rubber contact lenses is hampered by inherent characteristics of elastomers, i.e., high tackiness and highly hydrophobic surface properties.  By applying a thin layer, e.g., 5 nm, of plasma polymer of methane, it was found that all these disadvantages can be eliminated without sacrificing high oxygen permeation rate, e.g., less than 15% reduction.  Ho indicates in the introduction on pages 919-920 that there are various kinds of silicone rubber lenses of different chemical compositions, basic design, and surface treatment, but all have the siloxane backbone, with a soft elastic nature and high gas and water vapor permeability {reading on soft contact lens material of the pending claims 8 and 15}.  Hawley evidences that silicone or organosiloxane having a structure like 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 is a polydimethylsiloxane with properties of liquid, semisolid or solid depending on molecular weight and degree of polymerization “n” for rubber use.  From pages 931-932 Ho divulges optimization of operational parameters achieved this task and it was also found that under optimum conditions the coating withstood severe and repeated flexing of the contact lens.   
From Tables V, VII and VIII on pages 931-932 Ho divulges three conditions A, B and C differing in treatment after CH4 plasma polymerization from wet air for A, wet O2 plasma for B and wet oxygen for C which also had a thicker coating at 5 nm.  Table VII showed the results in terms of element ratios of A , B, and C versus uncoated.  Table VIII shows the oxygen permeability constant of Conditions A, B and C versus uncoated where the permeability constant was x 1010 (cm3 - STP) (cm)/(cm2) (s) (cm Hg).  The uncoated silicone rubber lens had O2 permeability of 577 while A had 547.2, b 549.1 and C 508.  Nicolson evidences at Col. 3, lines 5-16, Col. 21, 7-11 and Col. 6, lines 25-51, col. 7 lines 24-31 and col. 18, line 60 to col. 19, line 31 that soft a contact lens is formed by polymerization such as copolymerization of (a) at least one oxyperm polymerizable material, like those made from siloxane-containing macromer such as polydimethylsiloxane “PDMS” in weight ratio up to 60 which is capable of polymerizing to form a polymer having a high oxygen permeability; and (b) at least one ionoperm polymerizable material which is capable of polymerizing to form a polymer having a high ion permeability for a hydrophilic surface for a lens with an oxygen transmissibility (“Dk/t”) at least 87 barrers/mm with a thickness from 30 to 200 microns (0.03 to 0.2 mm) {reading on the thickness of the soft contact lens material for the pending claims}.  Nicolson evidences from col. 4, line 50 to Col. 5, line 5 that the "oxygen permeability", Dk, of a lens material does not depend on lens thickness.  Oxygen permeability is the rate at which oxygen will pass through a material.  Oxygen permeability is conventionally expressed in units of barrers, where "barrer" is defined as:  [(cm3 oxygen)(mm)/(cm2)(sec)(mm Hg)] x 10-10. So the values of Table VIII are in barrers showing that all values of oxygen permeability are in the claimed ranges of the pending Claims 8 and 15-16 of greater than 200 barrers.  
Also Nicolson evidences that "oxygen transmissibility" of a lens is the rate at which oxygen will pass through a specific ophthalmic lens.  Oxygen transmissibility, Dk/t, is conventionally expressed in units of barrers/mm, where t is the average thickness of the material [in units of mm] over the area being measured and "barrer" is defined as: (1)   [(cm3 oxygen)(mm)/(cm2)(sec)(mm Hg)] x 10-9.  With these units commonly used in the art for the unit "barrer" will have the meanings as defined above. For example, a lens having a Dk of 90 barrers ("oxygen permeability barrers") and a thickness of 90 microns (0.090 mm) would have a Dk/t of 100 barrers/mm ("oxygen transmissibility barrers"/mm).  Also Singh evidences at page 525 that a silicone contact lens of usual thickness (0.4 mm) can easily maintain the normal respiratory process on the surface of the cornea without the tear exchange under the lens which is required with lenses of other materials.  
Therefore for thickness as in Nicolson for siloxane soft contact lens of up to 0.2 mm and from Singh for a usual thickness of silicone contact lens of 0.4 {reading on pending claims 8, 13-15, 19-20 and 22} and the oxygen permeabilities for A, B and C, of Table VIII, the oxygen transmissibilities, Dk/t, for conditions A, B and C can be obtained.  These are for A 547.2 barrers /0.2 mm to 0.4 mm of as would be 274 to 136.8 corrected for the exponent difference of 10-9 for transmissibility as noted in Nicolson.  For B the Dk/t values are 276 to 137.2 and for C the Dk/t values are 254 to 127.  These Dk/t values are within those of pending claims 8, 15 and 16.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Ho discloses at page 920 that silicone rubber is one of the poorest barrier materials not only for gases but also for water vapor.  Water can pervaporate through the silicone lens except for a small amount of absorption.  The high water vapor permeability is one of the reasons causing the ”suction cup effect” that makes the lens stationary on the cornea and causes the lens to tenaciously stick to the cornea; this may damage the corneal epithelium and result in other related complications.  The technique of glow discharge polymerization is capable of producing a highly crosslinked, pin-hole-free, thin film (10 nm) of organic polymer, and it can also be used to vary widely the properties of the polymer surface without changing the bulk properties of the substrate when the plasma polymer film is deposited {reading on pending Claims 9-10 and 17}.  As the cornea contact lens will inevitably be in contact with the corneal epithelium and tear fluid, the high wettability of the lens surface which can be achieved through the plasma technique plays an important role in eliminating irritation of eyes and preventing mucus material from accumulating on the surface of the lens.  In addition, the thin, tightly grafted polymer film provides an effective barrier for prohibiting lipids, large molecules, and water vapor from penetrating through the lens without offsetting the optical index and high permeabilities of oxygen and carbon dioxide.  
The methane plasma polymer can be formed in an extremely tight network, which not only functions as a good barrier but also provides excellent surface durability, and it also has another excellent advantage because of its adhesive strength in dry and wet situations.  Hence, methane plasma polymer can form a good adhesive barrier coating on silicone substrates.  Besides this, plasma polymer of methane drastically reduces water permeability {i.e. a water transmissibility below 13887.5 Barrers/cm and less than 20,000 Barrers for Claims 8 and 16} and as methane is the simplest hydrocarbon molecule, it might be the best monomer for achieving high gas permeabilities of oxygen and carbon dioxide with good barrier characteristics to other larger molecules.  Tables VIII, IX and XI show the oxygen permeability decreases with the coating but is still above 200 Barrers.  Condition C of table IX shows the lens is less sticky than those in the other conditions.  Therefore, condition C is the best choice for modifying silicone rubber cornea contact lenses.  After the silicone rubber contact lens is coated with 2.5 nm of methane plasma polymer, the falling angle decreases to 78, in other words, the friction coefficient is 4.7.  When coating thickness is between 2.5 and 25 nm, the friction coefficient decreases very fast, as does the tackiness (also see Fig. 6).  Over 25 nm, the friction coefficient is independent of coating thickness and becomes stable around 0.4.  There are many factors which influence tackiness, such as humidity, surface properties, elasticity, and the shape of the tested material.  It can provide better stability, higher wettability, less stickiness, and high gas permeabilities of oxygen and carbon dioxide as well (See page 930).  Given the reduction in cornea sticking for the surface treated contact lens “CL” of Ho, such CL of Ho would be like that for polymacron as shown in Applicants pending application as having a water transmissibility of below 13,887.5 Barrers/cm and water permeability of less than 20,000 Barrers {reading on Claims 8 and 15 and 16}.  Given that the silicone rubber is treated with methane of Ho the material of the contact lens consists of the treated silicone rubber {for Claim 15}.  
For Claims 24-25 the soft contact lens material of Ho of a conditioned and methane plasma treated silicone rubber i.e. PDMS is a single material.  
With Ho evidenced with a thickness of the lens from 30 to 200 microns or (0.03 to 0.2 mm) from Nicolson and disclosing thickness to calculate Barrer units to the extent that the formulae for Barrers includes the thickness of the area being measured the thickness would be an average for that area.  However to any extent such thickness is not depicted as an average Back is cited.  
Back discloses in the abstract and ¶ 0050 that for soft contact lenses made of a hydrophilic material such as hydroxyethylmethacrylate, metalloorganic substances, silicone rubbers, silicone hydrogels, and urethanes, the contact lens can have a thickness profile that reduces the torque imparted on the lens by the action of the eyelids with a prism ballast portion.  The prism ballast portion is provided on one or more portions of the anterior face of the lens such that the lens body has a uniform thickness of within 10% along horizontal cross-sections.  A prism ballast portion is provided within an inner zone, which may be further subdivided into a superior portion, an intermediate portion proximate the optic zone, and an inferior portion.  The ballast portion increases in thickness along a superior-inferior line parallel to a vertical meridian, and has a substantially uniform thickness perpendicular thereto. The peripheral zone may be tapered, and have a rounded edge.  The rate of thickness change across any portion of the peripheral zone is less than about 250 μm/mm.  From ¶ 0070 the prism ballasted lenses can have a maximum thickness of 200 to 400 micron.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Ho a soft contact lens of soft contact lens material comprising or consisting of methane plasma treated cross-linked silicone rubber with a thickness of 0.2 mm and with an oxygen permeability of greater than 200 barrers and an oxygen transmissibility of not below 24 Dk/t with an oxygen transmissibility above 24.1 x 10-9 (cm X ml O2)/(sec X ml X mmHg) with the thickness in the range of 0.2 to 0.4 mm, with drastic reduction of water vapor from penetrating through the lens, i.e. transmissibility, but to have lower contact angle of the lens surface which can be achieved through the plasma technique to play an important role in eliminating irritation of eyes from tackiness to the cornea {i.e. a water transmissibility below 13887.5 Barrers/cm and water permeability of less than 20,000 Barrers}, as afore-described, where from Back the thickness profile of the soft contact lens of soft contact lens material of plasma coated silicone like the silicone of Back is a uniform thickness within 10% along a horizontal cross-section and the rate of thickness change across any portion of the lens peripheral zone is less than 250 microns/mm with a maximum thickness of 200 to 400 micron or up to 0.4 mm, as evidenced by Singh, providing the soft contact lens of Ho an average thickness within the range of 30 to less than 400 microns or 0.03 to less than 0.4 mm for Barrer value determination of oxygen permeability and transmissibility motivated to provide the soft contact lens with the property of a reduction in the torque imparted on the lens by the action of the eyelids as for Claims 8-10, 13-17 and 19-20, 22 and 24-25.  Such average thickness of 30 to less than 400 microns or 0.03 to less than 0.4 mm overlaps that of the pending claims at 0.2 mm, 0.25, 0.3 mm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  The combination of Back with Ho has a reasonable expectation of success to one skilled in the art of silicone contact lenses because both Back and Ho have silicone contact lenses of similar silicone rubber materials with similar thickness.    
In the alternative Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ho evidenced by: 1) Hawley; 2) Nicolson; 3) Singh in view of Back further in view of U.S. 4,217,038, (“Letter”).    
Regarding Claims 9-10 and 17, Ho in view of Back is applied as to Claims 8 and 15, respectively however to any extent that Ho as modified does not expressly disclose that the silicone is crosslinked the Letter reference is applied.  
Letter discloses in the abstract and from Col. 5, line 42 to Col. 6, line 4 a glass coated, flexible, hydrophilic polymeric contact lens having a sufficient amount of oxygen transportability to meet the requirements of the human cornea where the glass coated contact lens is wettable, fillerless, hydrolytically stable, biologically inert, transparent, resilient and soft.  The glass coating is substantially colorless, transparent and from about 100 to about 8,000 angstroms thick.  The glass may be a silicate glass, a phosphate glass or a germanate glass or mixtures thereof.  The contact lens substrate comprises a polymer comprising a poly(organosiloxane) terminally bonded through a divalent hydrocarbon group to a polymerized activated unsaturated group.  The poly(diorganosiloxane) terminally bonded through a divalent hydrocarbon group to a polymerized activated unsaturated group is a poly (organosiloxane) compound which has been attached to a compound having a divalent hydrocarbon group, such as, methylene or propylene etc. and then at each end of this compound is attached an activated unsaturated group such as methacryloxy etc.  Then when the monomers are polymerized (i.e. cross-linked) the activated unsaturated groups are polymerizated (free radical polymerization) then the monomers form three dimensional polymers (i.e. cross-linked) which is the material of which the contact lens substrates are made.  Typically, the poly(organosiloxanes) employed are of the formula: 
    PNG
    media_image2.png
    117
    350
    media_image2.png
    Greyscale
, where A is an activated unsaturated group, R is a divalent hydrocarbon radical having from 1 to about 22 carbon atoms, R1,, R2, , R3, , R4 can be the same or different and each is one of a monovalent hydrocarbon radical or a halogen substituted monovalent hydrocarbon radical each having from 1 {i.e. silicone or polydimethylsiloxane} to about 12 carbon atoms and m is 25 or greater.  For Claims 10 and 17 the crosslinked polydimethylsiloxane can be all one material or a first and second same material as one material for pending claims 10 and 17 where the first and second material are the same.  In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here both the silicone of Matsumoto and the silicone of Letter have the same purpose as silicones for contact lenses so they can be combined as monomers in the copolymer of Matsumoto as modified.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Ho as modified a soft contact lens comprising or consisting of soft contact lens material of methane plasma treated cross-linked silicone rubber with a uniform (average) thickness of 0.03 to less than 0.4 mm and with an oxygen permeability of greater than 200 barrers and an oxygen transmissibility of as not below 24 Dk/t with an oxygen transmissibility above 24.1 x 10-9 (cm X ml O2)/(sec X ml X mmHg) with the thickness in the range of 0.2 to less than 0.4 mm, with drastic reduction of water vapor from penetrating through the lens, i.e. transmissibility, but to have lower contact angle of the lens surface which can be achieved through the plasma technique to play an important role in eliminating irritation of eyes from tackiness to the cornea {i.e. a water transmissibility below 13887.5 Barrers/cm and water permeability of less than 20,000 Barrers}, as described above from Claims 8 and 15, where the contact lens with a lower contact angle of Ho as modified from Letter has a cross-linked polyorganosiloxane polymer of Letter as part of the silicone rubber for the soft contact lens with the soft contact lens material plasma coating silicone motivated to form three dimensional polymers in the contact lens as for Claims 9-10 and 17.  Furthermore the combination of Letter with Ho as modified to one skilled in the art of silicone soft contact lenses has a reasonable expectation of success because both have polydimethylsiloxane treated with a coating.  
Response to Arguments
Applicant's arguments with amendments and Exhibit A declaration filed 04/01/2022 have been fully considered and are persuasive in regards to the prior rejections under 35 U.S.C. 112(b) however otherwise are unpersuasive in regards to the rejections under 35 U.S.C. 103.    
Applicant argues that the cited references do not disclose each and every feature of the pending claims.    
In response Applicant does not indicate what features are not disclosed in what cited art.  Therefore Applicant’s argument is conclusory.   
Applicant’s declaration states refers to a possible inference about the rejection as directed to a novel polydimethylsiloxane polymer (PDMS), and rely for novelty on the basis of their chemistry alone.  Applicant asserts that if this is the case the inference is in error.  The reason being the claims are directed to a novel way of using such a polymer to make a successful contact lens.  This success is not derived by modifying the chemistry of the polymer as does Nicolson by adding an ionoperm monomer to create water and ion passageways from the anterior to the posterior side of the lens. I in fact recognize that there is too much water vapor transmission through previous commonly promoted PDMS contact lenses and instead use a novel design to reduce water transport.  Also at §4 Applicant contend that the claimed invention does not improve PDMS lenses by depositing a new surface film on them to achieve greater performance as does Ho.  Further at §5 Applicant submits that the claimed invention solves the problem of excessive water vapor transmission and its clinical manifestations by recognizing that the Oxygen transmission is so great that that property alone could be used to reduce the water vapor transmission rate to acceptable levels through the use of unexplored increases in lens average thickness.  Additionally from §6 Applicant contends the claimed invention is directed to contact lenses and it is extremely important to note that such objects have variable thickness, for example as demonstrated by the cross-sectional drawings of particular thickness profiles. 
In response there is no error because Applicant’s pending claims do not include the features upon which applicant relies (i.e., a way or method of using some such polymer with thickness that is different from that disclosed in the prior art, which is not claimed in the pending claims, for §4 Applicant does not exclude a surface film on the lens as soft contact lens material, for § 5 the pending claims do not have a relationship between what is an excessive water vapor transmission and oxygen transmission that the oxygen transmission alone reduces water vapor transmission rate with particular increased average thickness over any particular area of the lens, and for §6 not thickness profile is claimed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that 2 or 3 citations of Andre, Mandell and Holden show a usual practice of center thickness descriptions in the art for thickness of contact lenses.    
In response the definition of Barrer appears to include an average thickness over a defined area of the lens.  However Applicant’s pending claims refer to an average diameter without any reference to the area for determining such “average” or to any particular soft contact lens configuration.    
Applicant in §10 contends that Singh was reporting center thickness and that no center thickness of 0.4 mm was contemporaneously reported.  Furthermore, the Examiner paraphrased portion of Singh at page 535 that states, "Hill [31] and Rich [32] reported that a silicone contact lens of usual thickness (0.4 mm) can easily maintain the normal respiratory". Hill and Rich are cited by Singh, however, Singh appears to erroneously quote Hill and Rich as neither reference cited by Singh as the origin of his claim report a thickness of 0.4 mm. In fact, Hill Table 1, page 35 reports the thickness to be 0.24 mm. Rich, et al have no reported thickness for their test silicone rubber lenses. The Singh reference appears to be unreliable by misquoting Hill and Rich. 
In response Hill does refer to an unspecified range of common lens thicknesses at page 233 and the Table I reference to 0.24 mm center thickness was for the particular silicone rubber membrane of Dow-Corning Silastic S with which Hill worked.  in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  The disclosure of Singh of 0.4 mm may be a contribution from Singh but such thickness is disclosed much like the stories of Hercules diverting a stream to run through a barn discloses a flushing system for cleaning barns.  Also the Back patent discloses thickness up to 400 microns for uniform thickness portion of silicone contact lens.  This would confirm the report of Singh.     
From §s 11-13 Applicant’s contend that center thicknesses for lenses are not average thicknesses and refers to ISO 9913-2 for determining average thickness such as harmonic mean thickness.    
In response Applicant’s pending claims do not include the feature upon which applicant relies (i.e., harmonic mean thickness or average thickness as determined by ISO 9913-2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787